::2/03/2022   15:420PD Region 5 Anaconda                         (FAX)4065634258            P 004/ E



                                                                                                  02/04/2022
                                           vkidc..1„
                  IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0474


                                    DA-21-0474
                                                                                      FILED
        ROGER L. ROWE,
                                                                                       FEB 0 4 2022
                                                                                     Bowen Greenwood
               Petitioner and Appellant,                                           Clerk of Supreme Court
                                                                                      State of IVIontana

        v.                                               ORDER FOR EXTENSION
                                                                OF TIME
        MARI E. ROWE,

               Respondent and Appellee.


              Upon review of the Petitioner and Appellant's Motion for Extension of
        Time, and good cause found therein,

            IT IS HEREBY ORDERED that the Motion for Extension of Time is
        GRANTED.

              IT IS FURTHER ORDERED that the Appellant shall prepare, file, and serve
        the opening brief on appeal no later than the 21st day of March, 2022.

               Dated this -1               day of                           , 2022.




                                                               Chief Justice